ARNOLD, Judge.
G.S. 50-16.2(8) provides that “A dependent spouse is entitled to an order for alimony when ... [t]he supporting spouse is a spendthrift.” Plaintiff argues on appeal that the court erred in failing to submit to the jury the issue of whether defendant was a spendthrift, and in failing to instruct the jury that defendant’s being a spendthrift could have been an indignity to the plaintiff. We find, however, that the evidence would not support such an issue or instruction.
Black’s Law Dictionary 1572 (Rev. 4th ed. 1968) defines “spendthrift” as “[o]ne who spends money profusely and improvidently; . .. one who lavishes or wastes his estate.” (Emphasis added.) Webster’s Third New International Dictionary 2190 (1968) adds the definition “one who spends his estate ... so as to expose himself or his family to want or suffering or to become a charge upon the public.” As evidence that defendant here was a spendthrift, plaintiff points to testimony that he gave her $500-1000 per month for her personal use, that he owned a number of automobiles for the family’s use, and that on their many vacation trips together defendant took large sums of cash which he spent on whatever they saw that they wanted. This evidence does not show that defendant spent wastefully or improvidently, however, and the evidence at trial taken as a whole gives no indication that defendant met the definition of a spendthrift. No evidence was presented that defendant spent more than he could afford to spend, or that he ever approached exposing his family to want. To the contrary, the evidence showed that defendant paid all the household expenses and in addition gave plaintiff a free hand in spending for herself, the children, and items such as household accessories, landscaping, and Christmas decorations. Furthermore, defendant testified that prior to 1977, when he incurred large medical bills, there was never a year when he spent more money than he made. In the absence of evidence that defendant was in fact a spendthrift, no issue or instruction on that topic would have been proper.
Plaintiff’s additional assignments of error, going to the admission of certain evidence, are without merit. Even if the *488evidence was irrelevant and so improperly admitted, we do not find the errors to be prejudicial. Lengthy and detailed testimony was before the jury, and these small portions of the evidence are extremely unlikely to have influenced their decision.
The judgment of the trial court is
Affirmed.
Judges Martin (Robert M.) and Hill concur.